DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on December 3, 2020.
In response to Applicant’s amendment of the claims, all of the 101 claim rejections from the previous Office action are hereby withdrawn.
Although Applicant’s claims are now allowable, during a final formality check, Examiner noticed an issue with Applicant’s continuation-in-part priority claim.  Specifically, Applicant’s application lacks at least one common inventor with the parent application.  That has led to the Priority note and the specification objection below.  It does not appear that any intervening references would lead to new prior art rejections.  Therefore, this matter is being treated as a matter of form in an Ex Parte Quayle action.
Priority
There is an issue with Applicant’s continuation-in-part priority claim.  Specifically, Applicant’s application lacks at least one common inventor with the parent application.  See MPEP 201.08.
Specification
Applicant’s specification is objected to due to the priority claim in paragraph [0001] of the specification-as-originally-filed.  Applicant’s application does not currently meet the requirements to make this priority claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Van Rysselberghe, US 20110130134 A1 (security systems);
b.  Walmsley, Andrew, “Not-so-special delivery,” Marketing, 12, London, Haymarket Business Publications Ltd., January 12, 2011 (secure delivery boxes).
This application is in condition for allowance except for the following formal matters: 
- Please resolve the defective priority claim issue, discussed above in this Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628